EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Murray on 1/26/2022.

The application has been amended as follows: 

Amendments to the Specification
Page 13, line 20, the term “http://imgt.cines.fr” has been amended to --imgt.cines.fr--

Amendments to the Claims
Claims 45, 46, and 47 are canceled.
In claim 51, line 2, the term “melanin” has been amended to --melanoma--
In claim 53, line 2, the term “melanin” has been amended to --melanoma--
In claim 55, line 2, the term “melanin” has been amended to --melanoma—

The following is an examiner’s statement of reasons for allowance: 
	Following a diligent search, it was determined that the prior art neither teaches nor suggests an anti-CD27 antibody or antigen-binding fragment thereof, comprising: (1) an antibody light chain variable region comprising LCDR1, LCDR2 and LCDR3 having the amino acid sequences of SEQ ID NO: 6, SEQ tD NO: 7 and SEQ ID NO: 8, respectively; and an antibody heavy chain variable region comprising HCDR1, 
	Further, the ODP rejection over US copending application No. 16/981,321 is withdrawn in view of applicant’s submission of a terminal disclaimer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643  

/HONG SANG/Primary Examiner, Art Unit 1643